DETAILED ACTION
Claims 1-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6 and 12 include the limitation “a first primary check valve … configured to provide access to the first secondary stage cylinder.” The limitation “configured to provide access” is a limitation related to removing the first primary check valve during the process of assembling (see applicant’s specification para 0034, “The separate piston lid …. Allows that the first piston lid is removed and access granted to the first secondary stage cylinder”). It follows that the configuration to access the secondary stage cylinder is the state where the first piston lid is removed, rendering the apparatus of claim 1 inoperable. It is therefore unclear whether applicant intends to claim an assembled apparatus or an apparatus partially assembled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6, 8-12, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrey (US 1620870).
Regarding Claim 1, Carrey discloses: A piston type pump (piston compressor, line 2), comprising: a pump housing  (casing 10,p 2 l 35) including: at least one pump inlet, (intake 55, c 3 l 17), ,at least one pump outlet (outlet 74, p 3 l 72), and a piston arrangement (pistons 35, 42,  45, 55, pg 3, ln 6-7, ) connected to a drive shaft (shaft 20, pg 2 l 74) configured to, when driven, set the piston arrangement into movement, wherein the piston arrangement comprises: a first primary stage piston (piston 42), the first primary stage piston being slidably seated in a first primary stage cylinder (cylinder 12, pg 2 l 39) formed in the pump housing, and a first secondary stage piston (piston 35), and wherein the first secondary stage piston is slidably seated in a first secondary stage cylinder formed in the first primary stage piston (cylinder of piston 42 is the inner telescopic surface which receives smaller piston 35, pg 2 l 115-120). 
Regarding Claim 2, Carrey discloses: The piston type pump according to claim 1, wherein the first primary stage piston and the first secondary stage cylinder are integrally formed (the cylinder is the inner surface of piston 42, pg 2 l 115-120). 
Regarding Claim 3, Carrey discloses: The piston type pump according to claim 1, wherein the drive shaft comprises a first eccentric (eccentric 28, pg 2 l 76) and a second eccentric (eccentric 29, id), the first eccentric and the second eccentric being phase shifted by 180 (fig 1 eccentrics 28 and 29 are oppositely disposed, pg 2 l 75-76; depicts cams shifted by 180 degrees), wherein the first primary stage piston is driven by the first eccentric and the first secondary stage piston is driven by the second eccentric. 

Regarding Claim 6 , Carrey discloses: The piston type pump according to claim 1 , wherein the first primary stage piston comprises a first primary outlet (cup valve 60, pg 3 ln 25 ) in a first primary piston face (piston 42 face) and a first primary check valve for the first primary outlet (valve 60 is a lost motion check valve, pg 2 l 31) configured to provide access to the first secondary stage cylinder formed in the first primary stage piston (provide access is being broadly interpreted to indicate that pressurized gas at the secondary stage is accessed via the valve 60, valve 60 allows fluid to flow from the first secondary stage cylinder). 
Regarding Claim 8, Carrey discloses: The piston type pump according to claim 1, wherein the piston arrangement further comprises: a second primary stage piston (second piston 42, supra), whereas the second primary stage piston is slidably seated in a second primary stage cylinder (second cylinder 12, pg 2 l 39 formed in the pump housing; and a second secondary stage piston (second piston 35), the second secondary stage piston being slidably seated in a second secondary stage cylinder formed in the second primary stage piston (cylinder of piston 42 is the inner telescopic surface which receives smaller piston 35, pg 2 l 115-120). 
Regarding Claim 9, Carrey discloses: The piston type pump according to claim 8, wherein the second primary stage piston and the second secondary stage cylinder are integrally formed  (the cylinder is the inner surface of piston 42, pg 2 l 115-120). 

Regarding Claim 11, Carrey discloses: The piston type pump according to claim 3, wherein the second primary stage piston is driven by the second eccentric and the second secondary stage piston is driven by the first eccentric (fig 2 depicts this arrangement). 
Regarding Claim 12 , Carrey discloses: The piston type pump according to claim 8 , wherein the second primary stage piston comprises a second primary outlet (second valve 60) in a second primary piston face (face of second piston 42) and a second primary check valve (second valve 60 provides flow control from the lp to the hp stage) for the second primary outlet configured to provide access to the second secondary stage cylinder formed in the second primary stage piston (provide access is being broadly interpreted to indicate that pressurized gas at the secondary stage is accessed via the valve 60, valve 60 allows fluid to flow from the first secondary stage cylinder). 
Regarding Claim 14, Carrey discloses: The piston type pump according to claim 8, wherein the first secondary stage piston is attached to the second primary stage piston and the second secondary stage piston is attached to the first primary stage piston (fig 2 depicts this arrangement). 
Regarding Claim 15, Carrey discloses: The piston type pump according to claim 14, wherein the first secondary stage piston and the second primary stage piston are integrally formed; and wherein the second secondary stage piston and the first primary stage piston are integrally formed (fig 2 depicts this arrangement). 
Regarding Claim 16, Carrey discloses: The piston type pump according to claim 1, wherein the first primary stage piston comprises an assembly opening in a first primary stage piston wall configured to allow assembly of the first secondary stage piston into the first secondary stage cylinder. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, the valve plate 60 covers a bore within piston 42 (the first primary stage piston) which holds piston 35 (the first secondary stage piston), which indicates that the valve plate 60 inherently allows assembly of piston 35 within piston 42. Applicant has not claimed sufficient structure, or limitation of how the claimed function is achieved, which could distinguish the inherent assembly of the apparatus in Carrey from the configuration of applicant’s claimed invention. 
Regarding Claim 17, Carrey discloses: The piston type pump according to claim 1, wherein the first primary stage piston comprises a first piston lid attached to the first primary stage piston and forming the first primary piston face (fig 8 depicts cup valve 60, the valve is attached via detachable expansible ring 61, therefore the cap valve 60 is detachable in the same manner as applicant’s claimed first piston lid, pg 3 line 23-30). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carrey.
Regarding Claim 5, Carrey discloses: The piston type pump according to claim 1. Carrey does not disclose wherein the first and second eccentrics are integrally formed with the drive shaft. Nevertheless, Carrey teaches the shaft 20 and eccentrics 28 and 29 are rigidly connected (pg 2 ln 74-76). The courts have ruled that it is obvious to make integral objects that are rigidly connected together. (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). In this case, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make integral the rigidly connected elements above. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art in the published application (US 2020/0309103) in view of Carrey.
Regarding Claim 18, applicant admits that a piston type vacuum pump used in a vehicle is well known in the art (par 0003-0004). Applicant does not admit the piston type pump according to claim 1. Carrey discloses: the piston type pump according to claim 1. It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the piston type pump of Carrey as a vacuum pump in a vehicle for the expected result of providing an air pump. 
Regarding Claim 19, applicant admits a vehicle comprising a piston type pump is well known in the art (par 0003-0004). Applicant does not admit the piston type pump according to claim 1. Carrey discloses: the piston type pump according to claim 1. It would have been obvious to a person of ordinary .

Allowable Subject Matter
Claims 7 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter. Carrey is the nearest prior art. Carrey does not disclose claim 7’s “wherein the first secondary stage piston comprises a first secondary outlet in a first secondary piston face and a first secondary check valve for the first secondary outlet configured to discharge fluid to the pump outlet.” Nor does Carrey disclose claim 13’s “wherein the second secondary stage piston comprises a second secondary outlet in a second secondary piston face and a second secondary check valve for the second secondary outlet for discharging fluid to the pump outlet.”  These limitations, in combination with the flow direction of the compressed fluid and the structure of the secondary check valve, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                 

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746